Wright, J.,
concurring in judgment only. Although I concur with the result the majority reaches under the facts of this case, I am not prepared to accept the unduly broad rule of law announced in the syllabus paragraph.
Though I acknowledge that a probate court’s jurisdiction is limited by statute, I do not accept that such courts are, in every instance, without jurisdiction to declare estate distribution contracts binding and enforceable. Indeed, if a will contest or will construction action is before the probate court, the court certainly would have jurisdiction to approve a settlement agreement among the parties to the action. Unfortunately, the majority now effectively precludes a probate court from exercising what I view as its inherent jurisdiction to approve settlements of conflicts before it. Such a result cannot be what the General Assembly intended and certainly does not lead to efficient and expeditious resolution of conflicts before the probate courts.
Accordingly, if I had written the syllabus, it would have read as follows:
“A probate court does not have jurisdiction to render a declaratory judgment as to the validity or enforceability of a contract providing for a division of a testator’s estate different from that provided in his or her will, unless the parties to that contract are also before that probate court as parties to a pending will contest or will construction action on testator’s will. (In re Estate of Martin [1962], 115 Ohio App. 515, 21 O.O.2d 166, 185 N.E.2d 785, modified and approved.)”
Without that qualification in the syllabus, I find that the law announced by the majority places limits on the jurisdiction of probate courts which go beyond those set forth in the Revised Code. Additionally, such a sharp restriction on the powers of our probate courts is unnecessary to resolve the case at bar. Here there was no pending action before the court, and the parties have indicated no interest in pursuing either a will contest or a will construction action.
Accordingly, I join in the judgment but not the opinion of the court.
Christley, J., concurs in the foregoing opinion.